J-A06012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                                  :        PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    MICHAEL CHITTESTER                            :
                                                  :
                       Appellant                  :   No. 256 WDA 2020

      Appeal from the Judgment of Sentence Entered December 12, 2019
    In the Court of Common Pleas of Elk County Criminal Division at No(s):
                          CP-24-CR-0000053-2019

    COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                                  :        PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    MICHAEL ALLEN CHITTESTER                      :
                                                  :
                       Appellant                  :   No. 257 WDA 2020

      Appeal from the Judgment of Sentence Entered December 12, 2019
    In the Court of Common Pleas of Elk County Criminal Division at No(s):
                          CP-24-CR-0000449-2018

BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                                 FILED: MAY 20, 2021

       Appellant, Michael Allen Chittester, appeals from the aggregate

judgment of sentence of 37½ to 75 years’ incarceration, followed by 15 years’

probation, imposed after he was convicted of various sexual offenses in two

separate, but consolidated cases.1             Herein, Appellant solely challenges the

____________________________________________


1  This Court sua sponte consolidated Appellant’s appeals by per curiam order
filed July 17, 2020.
J-A06012-21



constitutionality of Revised Subchapter H of the Sexual Offender Registration

and Notification Act (“SORNA II”).2 After careful review, we affirm.

       We need not discuss the facts underlying Appellant’s convictions. We

only note that he was convicted of numerous sexual offenses — including rape

of a child less than 13 years of age, aggravated assault, and involuntary

deviate sexual intercourse — based on his “having oral and anal sex with his

stepdaughter … when she was between the ages of five and ten.” Appellant’s


____________________________________________


2   See 42 Pa.C.S. §§ 9799.10-9799.42.   As this Court explained in
Commonwealth v. Reslink, --- A.3d ----, 2020 WL 7415959 (Pa. Super.
filed Dec. 18, 2020):

       SORNA was originally enacted on December 20, 2011, effective
       December 20, 2012. See Act of Dec. 20, 2011, P.L. 446, No. 111,
       § 12, effective in one year or Dec. 20, 2012 (Act 11 of 2011). Act
       11 was amended on July 5, 2012, also effective December 20,
       2012, see Act of July 5, 2012, P.L. 880, No. 91, effective Dec. 20,
       2012 (Act 91 of 2012), and amended on February 21, 2018,
       effective immediately, known as Act 10 of 2018, see Act of Feb.
       21, 2018, P.L. 27, No. 10, §§ 1-20, effective Feb. 21, 2018 (Act
       10 of 2018), and, lastly, reenacted and amended on June 12,
       2018, P.L. 140, No. 29, §§ 1-23, effective June 12, 2018 (Act 29
       of 2018). Acts 10 and 29 of 2018 are generally referred to
       collectively as SORNA II. Through Act 10, as amended in Act 29
       (collectively, SORNA II), the General Assembly split SORNA I’s
       former Subchapter H into a Revised Subchapter H and Subchapter
       I. Subchapter I addresses sexual offenders who committed an
       offense on or after April 22, 1996, but before December 20,
       2012. See 42 Pa.C.S.[] §§ 9799.51-9799.75. Subchapter I
       contains less stringent reporting requirements than Revised
       Subchapter H, which applies to offenders who committed an
       offense on or after December 20, 2012. See 42 Pa.C.S.[] §§
       9799.10-9799.42.

Id. at *1 n.8.


                                           -2-
J-A06012-21



Brief at 5. Appellant’s offenses occurred in both Elk and McKean Counties,

and took place between the dates of October 1, 2014, and October 6, 2018.

Id. at 5. On December 12, 2019, the court imposed the aggregate sentence

stated supra. Appellant was not deemed to be a sexually violent predator,

but he was notified that he is subject to lifetime registration as a Tier III sex

offender under Revised Subchapter H of SORNA II.             See 42 Pa.C.S. §

9799.14(d)(16).

      Appellant filed a timely post-sentence motion, which was denied on

January 28, 2020. He then filed a timely notice of appeal, after which his

counsel sought, and was granted, leave to withdraw. The court appointed

new counsel for Appellant, and after delays due to the COVID-19 pandemic,

counsel complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.       The trial court filed a Rule

1925(a) opinion on August 20, 2020. Herein, Appellant raises five issues for

our review:

      A. Whether [SORNA II] violates substantive due process under
      Article 11 of the Pennsylvania Constitution because it deprives
      individuals of the fundamental right to reputation and fails to
      satisfy strict scrutiny?

      B. Whether [SORNA II] violates due process under Articles 1 and
      11 of the Pennsylvania Constitution because it creates an
      irrebuttable presumption that those convicted of enumerated
      offenses “pose a high risk of committing additional sexual
      offenses” depriving those individuals of their fundamental right to
      reputation when this presumption is not universally true?

      C. Whether lifetime registration under [SORNA II] denied
      Appellant procedural due process under the Pennsylvania and


                                      -3-
J-A06012-21


       Federal Constitutions because it unlawfully impinges the right to
       reputation without notice and an opportunity to be heard?

       D. Whether lifetime registration under [SORNA II] constitutes
       criminal punishment and[,] therefore[,] violates the separation of
       powers doctrine because it usurps exclusive judicial adjudicatory
       and sentencing authority?

       E. Whether lifetime registration under [SORNA II] is punishment
       under the Mendoza-Martinez[3] test and it contravenes the 5th,
       6th and 14th Amendments of the United States Constitution and
       the corresponding protections of the Pennsylvania Constitution,
       [see] Apprendi [v. New Jersey], [530 U.S. 466] (2000)[,] and
       Alleyne [v. United States], 570 U.S. 99 (2013), when not every
       fact necessary to support the imposition of a mandatory[-]
       minimum sentence must be found by a jury beyond a reasonable
       doubt?

Appellant’s Brief at 4.

       Appellant’s    issues all challenge       the   constitutionality   of Revised

Subchapter H of SORNA II.

       The constitutionality of a statute presents a “pure question of law,”
       over which our standard of review is de novo[,] and our scope of
       review is plenary. Commonwealth v. Brooker, 103 A.3d 325,
       334 (Pa. Super. 2014). Our Supreme Court has also offered the
       following discussion of the burden borne by those seeking to
       invalidate a statutory scheme on constitutional grounds:

          In addressing constitutional challenges to legislative
          enactments, we are ever cognizant that “the General
          Assembly may enact laws which impinge on constitutional
          rights to protect the health, safety, and welfare of society,”
          but also that “any restriction is subject to judicial review to
          protect the constitutional rights of all citizens.” In re J.B.,
          … 107 A.3d 1, 14 ([Pa.] 2014). We emphasize that “a party
          challenging a statute must meet the high burden of
          demonstrating that the statute clearly, palpably, and plainly
          violates the Constitution.” Id.


____________________________________________


3   Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963).

                                           -4-
J-A06012-21



Commonwealth v. Snyder, --- A.3d ----, 2021 WL 1324388, at *7 (Pa.

Super. filed Apr. 9, 2021).

      As Appellant recognizes, the claims he raises herein mirror those

addressed by our Supreme Court in Commonwealth v. Torsilieri, 232 A.3d

567 (Pa. 2020). See Appellant’s Brief at 16 (“[T]he issues raised by Torsilieri

are controlling to Appellant’s appeal.”); id. at 17 (“Appellant currently raises

the same issues as Torsilieri.”). There,

      Torsilieri challenged his registration requirements under [Revised]
      Subchapter H in post-sentence proceedings. The linchpin of his
      arguments consisted of expert scientific evidence indicating that
      “sexual offenders generally have low recidivism rates and
      questioning the effectiveness of sexual offender registration
      systems[.]” [Torsilieri, 232 A.3d] at 574. Based largely upon
      this evidence, the trial court declared [Revised] Subchapter H
      unconstitutional under a number of interrelated theories, including
      that Subchapter H impaired Torsilieri’s “right to reputation” under
      the Pennsylvania Constitution by utilizing an “irrebuttable
      presumption” that all registrants pose a high risk of
      recidivism. Id. at 574-75.

      The Torsilieri trial court also concluded [Revised] Subchapter H
      was “punitive” pursuant to the seven factors set forth in …
      Mendoza-Martinez…. Id. at 588-94. This conclusion “inevitably
      resulted” in a number of additional rulings:

         [T]he trial court concluded that (1) [Revised] Subchapter H
         violated the dictates of Alleyne … and Apprendi … because
         it subjected offenders to increased registration provisions
         without a jury determining that the offender posed a risk of
         future dangerousness beyond a reasonable doubt; (2) the
         registration periods constituted illegal sentences in excess
         of the statutory maximum terms of incarceration; (3) the
         provisions resulted in an excessive sentence in violation of
         the federal and state constitutional provisions related to
         cruel and unusual punishments; and (4) [Revised]
         Subchapter H violated the separation of powers doctrine by



                                     -5-
J-A06012-21


         encroaching upon the judiciary’s fact-finding             and
         individualized sentencing responsibilities.

      Id. at 594.

      On direct appeal, our Supreme Court determined that the trial
      court had correctly considered Torsilieri’s scientific evidence. Id.
      at 584. However, the High Court ultimately remanded the case
      for further development of the record and arguments:

         [A]s the trial court did not have the benefit of the opposing
         science, if any, the evidence currently in the record does not
         provide a sufficient basis to overturn the legislative
         determination. Accordingly, we conclude that the proper
         remedy is to remand to the trial court to provide both parties
         an opportunity to develop arguments and present additional
         evidence and to allow the trial court to weigh that evidence
         in determining whether [Torsilieri] has refuted the relevant
         legislative findings supporting the challenged registration
         and notification provisions of Revised Subchapter H.

      Id. at 596…. Thus, the holding in Torsilieri did not announce any
      new substantive law, but merely set the stage for future
      proceedings.

Snyder, 2021 WL 1324388, at *7-8 (some brackets and footnotes omitted).

      In Snyder, the appellant presented the same claims as addressed in

Torsilieri. However, “[u]nlike Torsilieri, [Snyder] did not raise his claims of

constitutional dimension before the trial court. Rather, he first raised these

arguments in his Rule 1925(b) concise statement….” Id. at *8. Consequently,

the Snyder panel held that it was “constrained to follow Reslink” in deeming

Snyder’s claims waived. We explained:

      In that case, Reslink asserted for the first time on appeal that
      [Revised] Subchapter H creates “an irrefutable and irrebuttable
      presumption    against   the   offender,”    which   renders   it
      unconstitutional. Reslink, … 2020 WL 7415959[,] at *3. He
      claimed that registration under [Revised] Subchapter H
      constituted “cruel and unusual punishment” and also violated
      Apprendi, [530 U.S.] at 490…. Id. It is beyond cavil that such

                                     -6-
J-A06012-21


     claims implicate the legality of a defendant’s sentence. See
     Commonwealth v. Newman, 99 A.3d 86, 91 (Pa. Super. 2014)
     (“[B]ecause a challenge to a sentence premised upon Apprendi
     implicates the legality of that sentence, it cannot be waived on
     appeal.”); Commonwealth v. Yasipour, 957 A.2d 734, 740 (Pa.
     Super. 2008) (“[A]n appellant who challenges the constitutionality
     of his sentence of imprisonment on a claim that it violates his right
     to be free from cruel and unusual punishment raises a legality of
     sentencing claim since he is challenging the trial court’s authority
     in imposing the sentence.”). However, this Court found these
     legality-of-sentence issues waived due to Reslink’s failure to raise
     them in the trial court. See Reslink, … 2020 WL 7415959[,] at
     *4.

     After Reslink, even assuming, arguendo, that some of [Snyder’s]
     constitutional claims sound in legality of sentence, we are
     compelled to find waiver of the balance of [Snyder’s]
     constitutional arguments. [Snyder] did not raise these issues in
     the trial court, and Reslink has created an exception to the typical
     rules governing [Pa.R.A.P.] 302(a) waiver and claims aimed at
     allegedly illegal sentences. Thus, no relief is due on these waived
     issues.

Snyder, 2021 WL 1324388[,] at *9.

     In the present case, Appellant did not assert his constitutional

challenges to Revised Subchapter H in his post-sentence motion. Instead, he

presented them for the first time in his Rule 1925(b) statement. It is clear

that under Reslink and Snyder, we must deem Appellant’s issues waived.

     Judgment of sentence affirmed.

     Judge Lazarus joins this memorandum.

     Judge McCaffery joins and files a concurring statement in which

President Judge Emeritus Bender and Judge Lazarus join.




                                     -7-
J-A06012-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2021




                          -8-